
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.13.1

FIRST AMENDMENT OF SECOND AMENDED AND RESTATED
SUBORDINATED CREDIT AGREEMENT


        This First Amendment of Second Amended and Restated Subordinated Credit
Agreement (the "First Amendment") is entered into as of April 16, 2004, between
U.S. BANK NATIONAL ASSOCIATION ("U.S. Bank") and LOUD TECHNOLOGIES, INC. ("LTI")
(which formerly was known as Mackie Designs, Inc.).

RECITALS

        A.    Mackie Designs, Inc., and U.S. Bank are parties to a Second
Amended and Restated Subordinated Credit Agreement dated March 31, 2003 (the
"Credit Agreement"). Capitalized terms used in this First Amendment that are not
defined herein have the meanings assigned to such terms in the Credit Agreement.

        B.    On or about September 15, 2003, Mackie Designs, Inc., changed its
name to LTI.

        C.    LTI has asked U.S. Bank to modify and amend certain covenants in
the Credit Agreement and to make certain other amendments to the Credit
Agreement. U.S. Bank is willing to do so, subject to the terms and conditions
set forth in this First Amendment.

        NOW, THEREFORE, for valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties to this First Amendment agree as
follows:

TERMS AND CONDITIONS

SECTION I

CONDITIONS PRECEDENT

        1.1   Conditions Precedent.    This First Amendment, and U.S. Bank's
agreement to modify the Credit Agreement in the manner specified in this First
Amendment, shall not be effective until the following events occur:

        (a)   Execution of this First Amendment.    LTI executes this First
Amendment and delivers it to U.S. Bank;

        (b)   Payment of Loan Fees.    LTI pays U.S. Bank $55,612.48 in respect
of loan fees owed pursuant to the terms of the Credit Agreement prior to the
effective date of this First Amendment;

        (c)   Payment of Attorney Fees.    LTI pays U.S. Bank $4,975 in respect
of attorney fees incurred by U.S. Bank in relation to the Credit Agreement
through the effective date of this First Amendment;

        (d)   Payment of Waiver and Amendment Fee . LTI Pays U.S. Bank
$14,112.16 in respect of the waiver and amendment fee owed pursuant to
paragraph 3.2 of this First Amendment;

        (e)   Amendment of the CFC Loan Agreement.    LTI, the Guarantors, and
CFC have executed an amendment of the CFC Loan Agreement in form and substance
satisfactory to U.S. Bank in its reasonable discretion revising the terms of
that agreement in a manner consistent with the revisions to the Credit Agreement
effected by this First Amendment; and

        (f)    Reaffirmation of Guaranties and Security Agreements.    The
Guarantors execute and deliver to U.S. Bank the Consent and Reaffirmation of
Guaranties and Security Agreements set forth in Annex I to this First Amendment.

1

--------------------------------------------------------------------------------






If the above-described conditions precedent are satisfied by April 30, 2004,
this First Amendment shall become effective. If the above-described conditions
precedent are not satisfied by April 30, 2004 (or waived by U.S. Bank in
writing), this First Amendment shall not be effective and the parties' rights
and obligations shall continue to be governed by the Credit Agreement (without
giving effect to this First Amendment) and the other Loan Documents.

SECTION II

MODIFICATION OF THE CREDIT AGREEMENT

        2.1   Mackie's Name Change.    References in the Credit Agreement to
"Mackie" standing alone (but not when used as part of the full name of an
entity) hereby are modified and amended to "LTI." In addition, references in the
Credit Agreement to "Mackie Designs, Inc.," hereby are modified and amended to
"Mackie Designs, Inc., now known as LOUD Technologies, Inc."

        2.2   Revised Manner of Application of Proceeds of Equipment
Sales.    Section 6.7(b)(ii) of the Credit Agreement hereby is modified,
amended, and restated as follows:

        "(ii) the sale or other disposition of equipment (including worn-out or
obsolete equipment or equipment no longer used or useful in the business of LTI
or any Guarantor); provided that all Net Cash Proceeds from any such sale or
other disposition shall be paid promptly to CFC to be applied to the outstanding
principal amount of the Term Loans under the CFC Facility (which payment or
payments shall be applied to the installments of those Term Loans in the inverse
order of maturity) and, after the Term Loans under the CFC Facility have been
fully repaid, to the other obligations of LTI under the CFC Loan Agreement in
such order and manner as CFC may determine, or, if (x) CFC shall have been paid
in full, (y) the CFC Loan Agreement shall have been terminated, and (z) the CFC
Facility has not been refinanced, then such proceeds shall be paid to U.S. Bank
for application to amounts owed pursuant to the New Term Loan in inverse order
of maturity,"

        2.3   Revised EBITDA Covenant.    Section 6.17 of the Credit Agreement
hereby is modified, amended, and restated as follows:

        "Section 6.17 EBITDA.    LTI and its Subsidiaries shall not permit the
EBITDA of LTI and its Subsidiaries, for each period set forth below, to be less
than the amount listed opposite such period, provided, however, that if the
daily average of the aggregate Excess Availability was equal to or greater than
$2,500,000 for each of the sixty consecutive days immediately preceding the last
day of any such test period ending on or before September 30, 2004, then LTI and
its Subsidiaries shall not be required to comply with the terms of this
Section 6.17 for such test period (it being understood that LTI and its
Subsidiaries shall be required to comply with the terms of this

2

--------------------------------------------------------------------------------



Section 6.17 for each test period ending after September 30, 2004, regardless of
Excess Availability):

Period


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

  April 1, 2003, through June 30, 2003   $ 1,117,600   April 1, 2003, through
September 30, 2003   $ 2,435,200   April 1, 2003, through December 31, 2003   $
4,735,200   January 1, 2004, through March 31, 2004   $ (4,200,000 ) January 1,
2004, through June 30, 2004   $ (1,100,000 ) January 1, 2004, through September
30, 2004   $ 1,500,000   January 1, 2004, through December 31, 2004   $
4,600,000   April 1, 2004, through March 31, 2005   $ 8,300,000   July 1, 2004,
through June 30, 2005   $ 8,300,000   October 1, 2004, through September 30,
2005   $ 8,300,000   January 1, 2005, through December 31, 2005   $ 7,500,000  
April 1, 2005, through March 31, 2006   $ 7,500,000  

        The use of parentheses in this Section 6.17 is intended to reflect
negative numbers."

SECTION III

MISCELLANEOUS PROVISIONS

        3.1   Waiver of Existing Events of Default.    As of the date of this
First Amendment, the following Events of Default (the "Acknowledged Events of
Default") exist:

        (a)   An Event of Default under Section 7.1(b)(ii) of the Credit
Agreement arising from the failure of LTI and its Subsidiaries to comply with
Section 6.17 of the Credit Agreement for the period ending on each of June 30,
2003, September 30, 2003, and December 31, 2003;

        (b)   An Event of Default under Section 7.1(b)(ii) of the Credit
Agreement arising from the failure of LTI and the Guarantors to give timely
notice to U.S. Bank of the change of the name of Mackie Designs, Inc., to LOUD
Technologies, Inc., and the change of the name of Mackie Designs
Manufacturing, Inc., to Mackie Designs, Inc., each as required under
Section 6.1(b) of the Credit Agreement; and

        (c)   An Event of Default under Section 7.1(b)(ii) of the Credit
Agreement as a result of the failure of LTI and the Guarantors to promptly
notify U.S. Bank in writing of the occurrence of the Events of Default set forth
in items (a) and (b) above as required by Section 6.6(b)(vi) of the Credit
Agreement.

Subject to the terms and conditions set forth herein, U.S. Bank hereby waives
the Acknowledged Events of Default. U.S. Bank has not waived, is not by this
First Amendment waiving, and has no intention of waiving any Event of Default
that may have occurred on or prior to the date of this First Amendment, whether
or not continuing on the date of this First Amendment, or that may occur after
the date of this First Amendment (whether the same or similar to the Events of
Default referred to above or otherwise), other than the Acknowledged Events of
Default. The foregoing waiver shall not be construed as a bar to or a waiver of
any other or further Event of Default on any future occasion, whether similar in
kind or otherwise and shall not constitute a waiver, express or implied, of any
of the rights and remedies of U.S. Bank arising under the terms of the Credit
Agreement or any other Loan Documents on any future occasion or otherwise.

        3.2   Waiver and Amendment Fee.    Contemporaneously with the execution
of this First Amendment, LTI shall pay to U.S. Bank an amendment fee in the
amount of $14,112.16, which fee shall be fully earned and nonrefundable as of
the date of this First Amendment.

3

--------------------------------------------------------------------------------




        3.3   Additional Representations, Warranties, and Covenants.    LTI
represents, warrants, and covenants with and to U.S. Bank as follows (which
representations, warranties, and covenants are continuing and shall survive the
execution and delivery of this First Amendment and are in addition to the
representations, warranties, and covenants in the other Loan Documents):

        (a)   After giving effect to this First Amendment, no Default or Event
of Default exists or has occurred and is continuing as of the date of this First
Amendment; and

        (b)   This First Amendment has been duly executed and delivered by LTI
and the Guarantors and the agreements and obligations of LTI and the Guarantors
contained in this First Amendment constitute legal, valid, and binding
obligations of LTI and the Guarantors enforceable against LTI and the Guarantors
in accordance with their respective terms.

        3.4   Expenses of U.S. Bank.    LTI shall reimburse U.S. Bank for all
expenses reasonably incurred by U.S. Bank in connection with U.S. Bank's lending
and banking relationships with LTI including, but not limited to, recording
charges, appraisal costs, environmental survey and investigation costs,
collateral examination and inspection costs, travel expenses, and the reasonable
fees and expenses of legal counsel for U.S. Bank (including fees and expenses
incurred in connection with the preparation, negotiation, closing,
administration, amendment, modification, and enforcement of this First
Amendment, the Credit Agreement (as modified and amended by this First
Amendment), or the agreements evidenced thereby); the preservation, protection,
or disposition of the Collateral (or U.S. Bank's security interests in the
Collateral); or as required by applicable law, rules, policies, and regulations.
The amounts owed by LTI pursuant to the preceding sentence of this First
Amendment shall be paid by LTI within 30 days of the date that LTI received the
bill for such amounts.

SECTION IV

GENERAL TERMS

        4.1   Continued Effectiveness of the Loan Documents.    U.S. Bank and
LTI acknowledge that the Loan Documents remain in full force and effect and are
binding and enforceable in accordance with their terms (as modified by this
First Amendment). Following the execution of this First Amendment and timely
satisfaction of the conditions precedent specified in paragraph 1.1 above,
references in the Credit Agreement to the "Agreement" shall mean the Credit
Agreement, as amended by this First Amendment.

        4.2   Captions.    Any captions for the sections of this First Amendment
are for convenience only and do not control or affect the meaning or
construction of any of the provisions of this First Amendment.

        4.3   Severability.    If any term, condition, or provision of this
First Amendment, or any other document or instrument referred to in this First
Amendment, is held invalid for any reason, such offending term, condition, or
provision shall be stricken therefrom, and the remainder of this First Amendment
shall not be affected thereby.

        4.4   Negotiated Agreement.    This First Amendment is a negotiated
agreement. In the event of any ambiguity in this First Amendment, such ambiguity
shall not be subject to a rule of contract interpretation that would cause the
ambiguity to be construed against either of the parties to this First Amendment.

        4.5   Voluntary and Entire Agreement.    The only consideration for the
execution of this First Amendment is the consideration expressly recited herein.
This First Amendment and the Loan Documents set forth and constitute the entire
agreement between U.S. Bank and LTI with respect to the New Term Loan and the
Collateral. No oral promise or agreement of any kind or nature, other than those
that have been reduced to writing and set forth in this First Amendment or in
the Loan

4

--------------------------------------------------------------------------------




Documents, has been made between U.S. Bank and LTI. LTI acknowledges that it has
been represented by legal counsel in connection with the negotiation and
execution of this First Amendment and the other agreements and instruments
referred to in this First Amendment. LTI voluntarily executed this First
Amendment and the other agreements and instruments referred to in this First
Amendment.

        4.6   Construction and Conflict With Other Agreements.    In the event
of any conflict between the terms of this First Amendment and the terms of any
other agreements or instruments referred to in this First Amendment, the terms
of this First Amendment shall control.

        4.7   WAIVER OF JURY TRIAL.    LTI HEREBY WAIVES ITS RIGHT TO TRIAL BY
JURY OF ANY CLAIMS IT HAS OR HEREAFTER MAY HAVE AGAINST U.S. BANK (INCLUDING
CROSS-CLAIMS AND COUNTERCLAIMS), WHETHER ANY SUCH CLAIM ARISES OUT OF CONTRACT,
TORT, OR OTHERWISE AND WHETHER ANY SUCH CLAIM ARISES BEFORE OR AFTER THE DATE OF
THIS FIRST AMENDMENT.

        4.8   Applicable Law.    This First Amendment, the Credit Agreement, and
any other instruments or agreements required or contemplated under this First
Amendment shall be governed by and construed under the laws of the state of
Washington, without regard to principles of conflicts of law.

        4.9   WRITING REQUIREMENT.    ORAL AGREEMENTS OR ORAL COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE
NOT ENFORCEABLE UNDER WASHINGTON LAW.

LOUD TECHNOLOGIES, INC.   U.S. BANK NATIONAL ASSOCIATION
By
/s/  TIM O'NEIL      

--------------------------------------------------------------------------------

Tim O'Neil
Chief Financial Officer
 
By
/s/  ELIZABETH C. HENGEVELD      

--------------------------------------------------------------------------------

Elizabeth C. Hengeveld
Vice President

5

--------------------------------------------------------------------------------




ANNEX I

CONSENT AND REAFFIRMATION OF GUARANTIES
AND SECURITY AGREEMENTS


        Mackie Designs, Inc. (which formerly was known as Mackie Designs
Manufacturing, Inc.), Mackie Investment Co., and SIA Software Company, Inc.,
hereby consent to the terms of the foregoing First Amendment of Second Amended
and Restated Subordinated Credit Agreement and acknowledge and reaffirm their
obligations under the guaranties and security agreements they executed on or
about March 31, 2003, in favor of U.S. Bank with respect to the obligations of
LOUD Technologies, Inc. (formerly known as Mackie Designs, Inc.) to U.S. Bank
under the Second Amended and Restated Subordinated Credit Agreement and the New
Term Loan Note.

        Dated as of April 16, 2004.

MACKIE DESIGNS, INC. (formerly known as Mackie Designs Manufacturing, Inc.)  
MACKIE INVESTMENT CO.
By
/s/  TIM O'NEIL      

--------------------------------------------------------------------------------

Tim O'Neil
Vice President
 
By
/s/  TIM O'NEIL      

--------------------------------------------------------------------------------

Tim O'Neil
Vice President
SIA SOFTWARE COMPANY, INC.
 
 
 
By
/s/  TIM O'NEIL      

--------------------------------------------------------------------------------

Tim O'Neil
Vice President
 
 
           

--------------------------------------------------------------------------------







QuickLinks


FIRST AMENDMENT OF SECOND AMENDED AND RESTATED SUBORDINATED CREDIT AGREEMENT
ANNEX I CONSENT AND REAFFIRMATION OF GUARANTIES AND SECURITY AGREEMENTS
